
	

113 HR 4295 IH: Protecting Airline Passengers from Sexual Assaults Act of 2014
U.S. House of Representatives
2014-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4295
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2014
			Ms. Norton introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To direct the Administrator of the Federal Aviation Administration to collect and maintain data on
			 the number of sexual assaults that occur on aircraft during flights in
			 passenger air transportation, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Protecting Airline Passengers from Sexual Assaults Act of 2014.
		2.Sexual assault data
			(a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal
			 Aviation Administration shall establish a program to collect and maintain
			 data on the number of sexual assaults that occur on aircraft during
			 flights in passenger air transportation.
			(b)Data availabilityThe Administrator shall make available to the public on the primary Internet Web site of the
			 Federal Aviation Administration the data maintained under subsection (a).
			(c)DefinitionsIn this section, the following definitions apply:
				(1)Air transportationThe term air transportation has the meaning given that term in section 40102(a)(5) of title 49, United States Code, and
			 includes intrastate air transportation.
				(2)AircraftThe term aircraft has the meaning given that term in section 40102(a)(6) of title 49, United States Code.
				(3)Intrastate air transportationThe term intrastate air transportation has the meaning given that term in section 40102(a)(27) of title 49, United States Code.
				
